Per Curiam. In this case the appellant’s brief was originally due on June 8,1985. His attorney, William A. Lafferty, filed four motions for extensions of time, the last one extending the time for filing to August 1.  The brief was not filed on August 1. In fact, there was no activity at all in the case until the month of February, 1986, when the Attorney General filed a motion to dismiss the appeal fof failure to file a brief. That motion was not served on opposing counsel, as it should have been. In connection with that motion the Clerk requested that the record be returned by Mr. Lafferty, who had checked it out. The record was promptly returned. On March 14 the present motion to file a belated brief was filed, the motion stating that due to illness and severe emotional and financial difficulties the appellant’s attorney had been unable to complete his brief. The explanation for a delay of more than six months does not appear to be adequate. The motion is granted, because this is a criminal case; but the matter is referred to the Committee on Professional Conduct for whatever investigation and possible action it may deem proper. Purtle, J., not participating.